Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2016

                                     No. 04-16-00688-CR

                                    Frank Deon PHILLIPS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9117
                            Honorable Pat Priest, Judge Presiding


                                        ORDER

        This court issued its mandate in appeal number 04-16-00243-CR, trial court cause
number 2015CR9117, on August 9, 2016. On October 13, 2016, pro se appellant Frank D.
Phillips filed a notice of appeal for trial court cause number 2015CR9117, the same cause for
which this court has already issued its mandate.
       This court’s plenary power in appeal number 04-16-00243-CR has expired; this court no
longer has jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period); id. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).
       Further, this court has “no jurisdiction over post-conviction writs of habeas corpus in
felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Post-conviction writs
of habeas corpus are to be filed in the trial court in which the conviction was obtained and made
returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07(b).
       To obtain a free copy of the record to prepare a post-conviction writ of habeas corpus,
Appellant must file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 325–26 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
        We ORDER appellant Frank D. Phillips to SHOW CAUSE in writing within TEN DAYS
of the date of this order why this appeal should not be dismissed for want of jurisdiction.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court